  Case 1:20-cv-01244-UNA Document 1 Filed 09/17/20 Page 1 of 18 PageID #: 1




               IN THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF DELAWARE

 KONINKLIJKE PHILIPS N.V., and
 PHILIPS NORTH AMERICA LLC

             Plaintiffs,                    C.A. NO.

 v.
                                            JURY TRIAL DEMANDED
 LG ELECTRONICS, INC. and LG
 ELECTRONICS USA, INC.

             Defendants.



               COMPLAINT FOR PATENT INFRINGEMENT

      Plaintiffs Koninklijke Philips N.V. and Philips North America LLC
(collectively, “Philips” or “Plaintiffs”) bring this action for patent infringement
under 35 U.S.C. § 271 against LG Electronics, Inc. (“LGE”) and LG Electronics
USA, Inc. (“LGUSA”), (collectively, “LG” or “Defendants”), and allege as follows:
                                 THE PARTIES
      1.    Plaintiff Koninklijke Philips N.V. (formerly known as Koninklijke
Philips Electronics N.V.) (“Philips N.V.”) is a corporation duly organized and
existing under the laws of The Netherlands, with its principal place of business at
High Tech Campus 5, 5656 AE Eindhoven, The Netherlands.
      2.    Plaintiff Philips North America LLC (formerly known as Philips
Electronics North America Corporation) (“Philips North America”) is a limited
liability company duly organized and existing under the laws of the State of
Delaware with its principal place of business located at 222 Jacobs Street,
Cambridge, MA 02141. Philips N.V. is the parent of Philips North America.



                                        1
    Case 1:20-cv-01244-UNA Document 1 Filed 09/17/20 Page 2 of 18 PageID #: 2




        3.    Defendant LG Electronics Inc. is a corporation duly organized and
existing under the laws of the Korea with a principal place of business located at LG
Twin Towers, 128, Yeoui-daero, Yeongdeungpo-gu, Seoul, Republic of Korea,
07736.
        4.    Defendant LG Electronics USA, Inc. is a corporation duly organized
and existing under the laws of the State of Delaware with a principal place of
business at 1000 Sylvan Avenue, Englewood Cliffs, New Jersey 07632. Defendant
LG Electronics USA is a wholly owned subsidiary of LG Electronics Inc.
        5.    Defendants, either themselves and/or through the activities of their
subsidiaries or intermediaries (including distributors, retailers, and others), make,
use, sell, offer for sale, and/or import throughout the United States, including within
the District of Delaware (this “District”), products, such as digital video-capable
devices and components thereof, that infringe the Asserted Patents, defined below.
Defendants order and purchase components, such as digital video-capable integrated
circuits and associated firmware, that they incorporate into digital video-capable
devices that are made, used, sold, offered for sale, and/or imported throughout the
United States, including within this District. These digital video-capable devices
may include, but are not limited to, televisions, laptops, desktops, all in one PCs,
thin clients, tablets, smartphones, convertible PCs, workstations, servers, monitors,
displays, projectors, video adapters, and/or video hubs.
        6.    Upon information and belief, Defendant LGUSA acts on Defendant
LGE’s behalf in conducting business within this District and the United States.1
Upon further information and belief, Defendants share overlapping officers and
directors, methods of financing, and represents itself as a single entity under the LG


1
    LG Electronics Consolidated Interim Financial Statements March 31, 2020 and
2019 at 16, retrieved from https://www.lg.com/global/investor-relations-reports.


                                          2
  Case 1:20-cv-01244-UNA Document 1 Filed 09/17/20 Page 3 of 18 PageID #: 3




Electronics brand.
                          THE ASSERTED PATENTS
                             U.S. Patent No. 9,436,809
      7.     United States Patent No. 9,436,809 (the “’809 Patent”) is entitled
“Secure Authenticated Distance Measurement” and issued on September 6, 2016 to
inventor Franciscus L. A. J. Kamperman. The ’809 Patent issued from United States
Patent Application No. 14/538,493 filed on November 11, 2014. A copy of the ’809
Patent is attached hereto as Exhibit A.
                            U.S. Patent No. 10,091,186
      8.     United States Patent No. 10,091,186 (the “’186 Patent”) is entitled
“Secure Authenticated Distance Measurement” and issued on October 2, 2018 to
inventor Franciscus L. A. J. Kamperman. The ’186 Patent issued from United States
Patent Application No. 15/352,646 filed on November 16, 2016. A copy of the ’186
Patent is attached hereto as Exhibit B.
                             U.S. Patent No. 9,590,977
      9.     United States Patent No. 9,590,977 (the “’977 Patent”) is entitled
“Secure Authenticated Distance Measurement” and issued on March 7, 2017 to
inventor Franciscus L. A. J. Kamperman. The ’977 Patent issued from United States
Patent Application No. 15/229,207 filed on August 5, 2016. A copy of the ’977
Patent is attached hereto as Exhibit C.
                            U.S. Patent No. 10,298,564
      10.    United States Patent No. 10,298,564 (the “’564 Patent”) is entitled
“Secure Authenticated Distance Measurement” and issued on May 21, 2019 to
inventor Franciscus L. A. J. Kamperman. The ’564 Patent issued from United States
Patent Application No. 16/117,019 filed on August 30, 2018. A copy of the ’564
Patent is attached hereto as Exhibit D.
      11.    By way of assignment, Philips N.V. owns all rights, title, and interest


                                          3
  Case 1:20-cv-01244-UNA Document 1 Filed 09/17/20 Page 4 of 18 PageID #: 4




to the ’809 Patent, ’186 Patent, ’977 Patent and ’564 Patent (collectively, the
“Asserted Patents”).
       12.       The Asserted Patents are each valid and enforceable.
                             JURISDICTION AND VENUE
       13.       This is a civil action for patent infringement arising under the Patent
Act, 35 U.S.C. § 1 et seq.
       14.       This Court has subject matter jurisdiction pursuant to 28 U.S.C. §§
1331 and 1338(a).
       15.       Venue in this District is proper pursuant to 28 U.S.C. §§ 1391(b), (c)
and 1400(b) because Defendant LGUSA is incorporated and resides in the State of
Delaware, Defendant LGE is not a resident in the United States and may be sued in
any judicial district, and both Defendants have committed acts of infringement in
this District.
       16.       This Court has personal jurisdiction over Defendants.       Defendant
LGUSA is a resident of this District. Defendant LGE is not subject to jurisdiction
in any state’s courts of general jurisdiction and the exercise of personal jurisdiction
over it is consistent with the United States Constitution and laws. Defendants have
and do conduct business within the State of Delaware including in this District.
Defendants, directly or through subsidiaries, affiliates or intermediaries (including
distributors, retailers, and others), ship, distribute, make, use, offer for sale, import
and/or advertise (including by providing an interactive web page) their products
and/or services in the United States and this District, and/or contribute to and
actively induce their customers to ship, distribute, make, use, offer for sale, sell,
import, and/or advertise (including the provision of interactive web pages) infringing
products and/or services in the United States and this District. Defendants, directly
or through subsidiaries, affiliates or intermediaries (including their distributors,
retailers, and others), have purposefully and voluntarily placed one or more of their


                                             4
  Case 1:20-cv-01244-UNA Document 1 Filed 09/17/20 Page 5 of 18 PageID #: 5




infringing products, as described below, into the stream of commerce with the
expectation that those products will be purchased and used by customers and/or
consumers in this District.
                                   BACKGROUND
       17.    Philips incorporates the allegations of all of the foregoing paragraphs
as if fully restated herein.
       18.    Philips is a world-renowned company that engages in research and
development in numerous fields. One of these fields pertains to digital video-
capable devices for delivering and displaying content to users. Exemplary products
in this field include televisions, laptops, desktops, all-in-one PCs, thin clients,
tablets, smartphones, convertible PCs, workstations, servers, monitors, displays,
projectors, video adapters and/or video hubs. The Asserted Patents derive from
Philips’s efforts in this field and claim protection for, among other things, delivering
and displaying content to users.
       19.    Defendants made, used, sold, offered for sale, imported, tested,
designed, and/or marketed in the United States digital video-capable devices for
delivering and displaying content to users that infringe the Asserted Patents.
       20.    Defendants have actual notice of the Asserted Patents. Defendants
received actual notice of the Asserted Patents at least as early as July 26, 2013 by
way of a letter to Defendants dated July 26, 2013. That letter included references to
U.S. Patent No. 8,543,818 and U.S. Patent App. No. 10/521,858. Additionally, the
filing of this Complaint also constitutes notice in accordance with 35 U.S.C. § 287.
       21.    With actual notice of the Asserted Patents, Defendants have directly
infringed, and continue to directly infringe the Asserted Patents under 35 U.S.C. §
271(a) and (g) by one or more of making, using, selling and/or offering to sell, in
this District and elsewhere in the United States, and importing into this District and
elsewhere in the United States, certain infringing digital video-capable devices that


                                           5
  Case 1:20-cv-01244-UNA Document 1 Filed 09/17/20 Page 6 of 18 PageID #: 6




infringe the Asserted Patents (the “Accused Products”), as further described in detail
in Counts I-IV infra.
      22.    The Accused Products include, but are not limited to, all digital video-
capable devices, including, but not limited to, televisions, laptops, all-in-one PCs,
thin clients, tablets, smartphones, convertible PCs, monitors, displays, projectors,
video adapters and/or video hubs, and other products that support the HDCP 2.0
protocol and above that Defendants, either themselves and/or through the activities
of their subsidiaries or intermediaries (including distributors, retailers, and others),
make, use, sell, offer for sale, and/or import throughout the United States, such as:
LG OLED, NanoCell, Signature and Class 4K televisions; LG gram, Ultra and Ultra-
Lightweight laptops; UltraWide All-In-One PCs; UltraWide and all-in-one thin
clients; G Pad tablets; LG Miracast enabled Velvet, Stylo, ThinQ, Dual Screen, Q
Series, and K Series smartphones; LG gram convertible PCs; UltraGear Gaming,
UltraWide, UltraFine, Class 4K, UHD HDR10, and UHD 4K monitors and displays;
ProBeam, CineBeam, and H-Series projectors; HDMI 2.0 video adapters; and LG
Wireless Media Kit video hub. This list of Defendants’ currently known digital
video-capable devices is exemplary and, on information and belief, many other of
Defendants’ digital video-capable devices infringe the Asserted Patents.
      23.    Defendants have also indirectly infringed, and continue to indirectly
infringe the Asserted Patents under 35 U.S.C. § 271(b) and (c). Defendants knew
and intended to induce and contribute to the infringement of the Asserted Patents.
The Accused Products have no substantial non-infringing use, are a material part of
the invention of each Asserted Patent, especially made or especially adapted for use
in an infringement of each Asserted Patent, and not a staple article or commodity of
commerce suitable for substantial non-infringing use.
      24.    After receiving actual notice of the Asserted Patents, Defendants
continued to actively induce, and materially contribute to, their customers’


                                           6
    Case 1:20-cv-01244-UNA Document 1 Filed 09/17/20 Page 7 of 18 PageID #: 7




infringement of the Asserted Patents by making, using, selling, offering for sale,
marketing, advertising, and/or importing digital video-capable devices that infringe
the Asserted Patents, and instructing customers to infringe the Asserted Patents.
        25.   Defendants   specifically   intended   their   customers,   consumers,
manufacturers, retailers, and resellers perform acts that constitute direct
infringement of the Asserted Patents. For example, Defendants designed the
Accused Products to support HDMI and HDCP 2.0 and above such that their
customers, consumers, manufacturers, retailers, and resellers would each infringe
the Asserted Patents if the Accused Products were made, used, sold, offered for sale,
or imported into the United States. Defendants provided, directly or indirectly, the
Accused Products to others, such as, but not limited to customers and end users,
knowing and intending that they would use, sell, offer for sale, and/or import the
Accused Products in and/or into the United States.
        26.   Defendants contribute to infringement of the Asserted Patents by
others, such as, but not limited to customers and end users, by encouraging them to,
manually or automatically, download certain software updates to the digital video-
capable devices via the Internet – “Firmware updates are released on an as-needed
basis for Smart TVs. These updates are used to enhance current features, fix bugs,
and in some cases add additional applications to the device.”2 On information and
belief, such software updates include updates to the firmware associated with digital
video-capable integrated circuit(s) found within the Accused Products.
        27.   Thus, Defendants have indirectly infringed, and continue to indirectly
infringe, the Asserted Patents under 35 U.S.C. § 271(b) by actively inducing their
customers to infringe the Asserted Patents by making, using, selling, offering for


2
    https://www.lg.com/us/support/help-library/updating-firmware-tv-CT10000018-
1430510575535.


                                          7
  Case 1:20-cv-01244-UNA Document 1 Filed 09/17/20 Page 8 of 18 PageID #: 8




sale, marketing, advertising, and/or importing the Accused Products to their
customers and by instructing customers to infringe the Asserted Patents, as described
in detail in Counts I-IV infra. Additionally, Defendants have indirectly infringed,
and continue to indirectly infringe the Asserted Patents under 35 U.S.C. § 271(c) by
materially contributing to their own customers’ infringement of the Asserted Patents
by making, using, selling, offering for sale, advertising, marketing, and/or importing
the Accused Products to their customers and instructing customers to infringe the
Asserted Patents, as described in detail in Counts I-IV infra.
       28.    Defendants’ acts of infringement have caused damage to Philips.
Philips is entitled to recover from Defendants the damages incurred by Philips as a
result of Defendants’ wrongful acts.
                                       COUNT I
                    Defendants’ Infringement of the ’809 Patent
       29.    Philips incorporates the allegations of all of the foregoing paragraphs
as if fully restated herein.
       30.    Defendants have directly infringed, and continue to directly infringe,
the ’809 Patent by making, using, selling, offering for sale, or importing throughout
the United States products and/or methods covered by one or more claims of the
’809 Patent including, but not limited to, digital video-capable devices.        The
products that infringe one or more claims of the ’809 Patent include, but are not
limited to, at least the Accused Products. Further discovery may reveal additional
infringing products and/or models.
       31.    For example and without limitation, the Accused Products infringe
claims 1, 17 and 49 of the ’809 Patent.
       32.    Attached hereto as Exhibit E, and incorporated into this Complaint, is
a claim chart showing where in the LG gram 15'' Ultra-Lightweight Laptop, Model
No. 15Z90N-U.ARS5U1 each limitation of claims 1, 17 and 49 are met. This claim


                                          8
    Case 1:20-cv-01244-UNA Document 1 Filed 09/17/20 Page 9 of 18 PageID #: 9




chart is exemplary and, on information and belief, many other products provided by
Defendants infringe the ’809 Patent.
        33.   Defendants have, and continue to, indirectly infringe the ’809 Patent by
actively inducing and contributing to the infringement of the ’809 Patent by others,
such as customers, resellers, and retailers. These others include, but are not limited
to, Walmart Inc. and its affiliates, who, for example, sell, offer for sale, and/or import
throughout the United States, including within this District, the Accused Products.3
        34.   Defendants specifically intended others, such as customers, resellers,
and retailers, to infringe the ’809 Patent and knew that these others perform acts that
constituted direct infringement. For example, Exhibit E shows that an exemplary
product, the LG gram 15'' Ultra-Lightweight Laptop, Model No. 15Z90N-
U.ARS5U1, which is sold by Walmart Inc., infringes the ’809 Patent. Defendants
designed the Accused Products such that they would each infringe the ’809 Patent
as described in Exhibit E if made, used, sold, offered for sale, or imported throughout
the United States. Defendants provided, directly or indirectly, Accused Products to
others, such as, but not limited to, customers, knowing and intending that those
others would use, sell, offer for sale, and/or import the Accused Products throughout
the United States, thereby directly infringing one or more claims of the ’809 Patent.
        35.   In addition, upon information and belief, Defendants provide
instructions, user guides, and/or other documentation to the infringing others
regarding the use and operation of the Accused Products. When others follow such
instructions, user guides, and/or other documentation, they directly infringe one or
more claims of the ’809 Patent. By providing such instructions, user guides, and/or
other documentation, Defendants know and intend that others will follow those


3
    https://www.walmart.com/ip/LG-gram-15-inch-Ultra-Lightweight-Laptop-with-
10th-Gen-Intel-Core-Processor-w-Intel-Iris-Plus-15Z90N-U-ARS5U1/742668554.


                                            9
 Case 1:20-cv-01244-UNA Document 1 Filed 09/17/20 Page 10 of 18 PageID #: 10




instructions, user guides, and other documentation, and thereby directly infringe one
or more claims of the ’809 Patent. Thus, Defendants know that their actions actively
induce infringement.
       36.    The Accused Products have no substantial non-infringing uses and are
a material part of the invention. As described in Exhibit E, any manufacture, use,
sale offer for sale or importation throughout the United States of an Accused Product
infringes the ’809 Patent. Thus, the Accused Products have no substantial non-
infringing uses.
       37.    Philips has been and continues to be damaged and irreparably harmed
by Defendants’ infringement of the ’809 Patent. This irreparable harm will continue
unless this Court enjoins Defendants from further infringement of the ’809 Patent.
       38.    Philips is entitled to recover damages under 35 U.S.C. § 284 to
adequately compensate for Defendants’ infringement of the ’809 Patent.
                                     COUNT II
                    Defendants’ Infringement of the ’186 Patent
       39.    Philips incorporates the allegations of all of the foregoing paragraphs
as if fully restated herein.
       40.    Defendants have directly infringed, and continue to directly infringe,
the ’186 Patent by making, using, selling, offering for sale, or importing throughout
the United States products and/or methods covered by one or more claims of the
’186 Patent including, but not limited to, digital video-capable devices.         The
products that infringe one or more claims of the ’186 Patent include, but are not
limited to, at least the Accused Products. Further discovery may reveal additional
infringing products and/or models.
       41.    For example and without limitation, the Accused Products infringe
claim 1 of the ’186 Patent.
       42.    Attached hereto as Exhibit F, and incorporated into this Complaint, is a


                                          10
 Case 1:20-cv-01244-UNA Document 1 Filed 09/17/20 Page 11 of 18 PageID #: 11




claim chart showing where in the LG gram 15'' Ultra-Lightweight Laptop, Model
No. 15Z90N-U.ARS5U1 each limitation of claim 1 is met. This claim chart is
exemplary and, on information and belief, many other products provided by
Defendants infringe the ’186 Patent.
      43.    Defendants have, and continue to, indirectly infringe the ’186 Patent by
actively inducing and contributing to the infringement of the ’186 Patent by others,
such as customers, resellers, and retailers. These others include, but are not limited
to, Walmart Inc. and its affiliates, who, for example, sell, offer for sale, and/or import
throughout the United States, including within this District, the Accused Products.
      44.    Defendants specifically intended others, such as customers, resellers,
and retailers, to infringe the ’186 Patent and knew that these others perform acts that
constituted direct infringement. For example, Exhibit F shows that an exemplary
product, the LG gram 15'' Ultra-Lightweight Laptop, Model No. 15Z90N-
U.ARS5U1, which is sold by Walmart Inc., infringes the ’186 Patent. Defendants
designed the Accused Products such that they would each infringe the ’186 Patent
as described in Exhibit F if made, used, sold, offered for sale, or imported throughout
the United States. Defendants provided, directly or indirectly, Accused Products to
others, such as, but not limited to, customers, knowing and intending that those
others would use, sell, offer for sale, and/or import the Accused Products throughout
the United States, thereby directly infringing one or more claims of the ’186 Patent.
      45.    In addition, upon information and belief, Defendants provide
instructions, user guides, and/or other documentation to the infringing others
regarding the use and operation of the Accused Products. When others follow such
instructions, user guides, and/or other documentation, they directly infringe one or
more claims of the ’186 Patent. By providing such instructions, user guides, and/or
other documentation, Defendants know and intend that others will follow those
instructions, user guides, and other documentation, and thereby directly infringe one


                                           11
 Case 1:20-cv-01244-UNA Document 1 Filed 09/17/20 Page 12 of 18 PageID #: 12




or more claims of the ’186 Patent. Thus, Defendants know that their actions actively
induce infringement.
       46.    The Accused Products have no substantial non-infringing uses and are
a material part of the invention. As described in Exhibit F, any manufacture, use,
sale offer for sale or importation throughout the United States of an Accused Product
infringes the ’186 Patent. Thus, the Accused Products have no substantial non-
infringing uses.
       47.    Philips has been and continues to be damaged and irreparably harmed
by Defendants’ infringement of the ’186 Patent. This irreparable harm will continue
unless this Court enjoins Defendants from further infringement of the ’186 Patent.
       48.    Philips is entitled to recover damages under 35 U.S.C. § 284 to
adequately compensate for Defendants’ infringement of the ’186 Patent.
                                      COUNT III
                    Defendants’ Infringement of the ’977 Patent
       49.    Philips incorporates the allegations of all of the foregoing paragraphs
as if fully restated herein.
       50.    Defendants have directly infringed, and continue to directly infringe,
the ’977 Patent by making, using, selling, offering for sale, or importing throughout
the United States products and/or methods covered by one or more claims of the
’977 Patent including, but not limited to, digital video-capable devices. The products
that infringe one or more claims of the ’977 Patent include, but are not limited to, at
least the Accused Products. Further discovery may reveal additional infringing
products and/or models.
       51.    For example and without limitation, the Accused Products infringe
claims 1 and 11 of the ’977 Patent.
       52.    Attached hereto as Exhibit G, and incorporated into this Complaint, is
a claim chart showing where in the LG UN7300 Series LED 4K UHD Smart webOS


                                          12
    Case 1:20-cv-01244-UNA Document 1 Filed 09/17/20 Page 13 of 18 PageID #: 13




TV, Model No. 43UN7300PUF each limitation of claims 1 and 11 are met. This
claim chart is exemplary and, on information and belief, many other products
provided by Defendants infringe the ’977 Patent.
        53.   Defendants have, and continue to, indirectly infringe the ’977 Patent by
actively inducing and contributing to the infringement of the ’977 Patent by others,
such as customers, resellers, and retailers. These others include, but are not limited
to, Best Buy Co., Inc. and its affiliates, who, for example, sell, offer for sale, and/or
import throughout the United States, including within this District, the Accused
Products.4
        54.   Defendants specifically intended others, such as customers, resellers,
and retailers, to infringe the ’977 Patent and knew that these others perform acts that
constituted direct infringement. For example, Exhibit G shows that an exemplary
product, the LG UN7300 Series LED 4K UHD Smart webOS TV, Model No.
43UN7300PUF, which is sold by Best Buy Co., Inc., infringes the ’977 Patent.
Defendants designed the Accused Products such that they would each infringe the
’977 Patent as described in Exhibit G if made, used, sold, offered for sale, or
imported throughout the United States. Defendants provided, directly or indirectly,
Accused Products to others, such as, but not limited to, customers, knowing and
intending that those others would use, sell, offer for sale, and/or import the Accused
Products throughout the United States, thereby directly infringing one or more
claims of the ’977 Patent.
        55.   In addition, upon information and belief, Defendants provide
instructions, user guides, and/or other documentation to the infringing others
regarding the use and operation of the Accused Products. When others follow such


4
    https://www.bestbuy.com/site/lg-43-class-un7300-series-led-4k-uhd-smart-
webos-tv/6401788.p?skuId=6401788.


                                           13
 Case 1:20-cv-01244-UNA Document 1 Filed 09/17/20 Page 14 of 18 PageID #: 14




instructions, user guides, and/or other documentation, they directly infringe one or
more claims of the ’977 Patent. By providing such instructions, user guides, and/or
other documentation, Defendants know and intend that others will follow those
instructions, user guides, and other documentation, and thereby directly infringe one
or more claims of the ’977 Patent. Thus, Defendants know that their actions actively
induce infringement.
       56.    The Accused Products have no substantial non-infringing uses and are
a material part of the invention. As described in Exhibit G, any manufacture, use,
sale offer for sale or importation throughout the United States of an Accused Product
infringes the ’977 Patent. Thus, the Accused Products have no substantial non-
infringing uses.
       57.    Philips has been and continues to be damaged and irreparably harmed
by Defendants’ infringement of the ’977 Patent. This irreparable harm will continue
unless this Court enjoins Defendants from further infringement of the ’977 Patent.
       58.    Philips is entitled to recover damages under 35 U.S.C. § 284 to
adequately compensate for Defendants’ infringement of the ’977 Patent.
                                     COUNT IV
                    Defendants’ Infringement of the ’564 Patent
       59.    Philips incorporates the allegations of all of the foregoing paragraphs
as if fully restated herein.
       60.    Defendants have directly infringed, and continue to directly infringe,
the ’564 Patent by making, using, selling, offering for sale, or importing throughout
the United States products and/or methods covered by one or more claims of the
’564 Patent including, but not limited to, digital video-capable devices. The products
that infringe one or more claims of the ’564 Patent include, but are not limited to, at
least the Accused Products. Further discovery may reveal additional infringing
products and/or models.


                                          14
 Case 1:20-cv-01244-UNA Document 1 Filed 09/17/20 Page 15 of 18 PageID #: 15




      61.    For example and without limitation, the Accused Products infringe
claim 1 of the ’564 Patent.
      62.    Attached hereto as Exhibit H, and incorporated into this Complaint, is
a claim chart showing where in the LG UN7300 Series LED 4K UHD Smart webOS
TV, Model No. 43UN7300PUF each limitation of claim 1 is met. This claim chart
is exemplary and, on information and belief, many other products provided by
Defendants infringe the ’564 Patent.
      63.    Defendants have, and continue to, indirectly infringe the ’564 Patent by
actively inducing and contributing to the infringement of the ’564 Patent by others,
such as customers, resellers, and retailers. These others include, but are not limited
to, Best Buy Co., Inc. and its affiliates, who, for example, sell, offer for sale, and/or
import throughout the United States, including within this District, the Accused
Products.
      64.    Defendants specifically intended others, such as customers, resellers,
and retailers, to infringe the ’564 Patent and knew that these others perform acts that
constituted direct infringement. For example, Exhibit H shows that an exemplary
product, the LG UN7300 Series LED 4K UHD Smart webOS TV, Model No.
43UN7300PUF, which is sold by Best Buy Co., Inc., infringes the ’564 Patent.
Defendants designed the Accused Products such that they would each infringe the
’564 Patent as described in Exhibit H if made, used, sold, offered for sale, or
imported throughout the United States. Defendants provided, directly or indirectly,
Accused Products to others, such as, but not limited to, customers, knowing and
intending that those others would use, sell, offer for sale, and/or import the Accused
Products throughout the United States, thereby directly infringing one or more
claims of the ’564 Patent.
      65.    In addition, upon information and belief, Defendants provide
instructions, user guides, and/or other documentation to the infringing others


                                           15
 Case 1:20-cv-01244-UNA Document 1 Filed 09/17/20 Page 16 of 18 PageID #: 16




regarding the use and operation of the Accused Products. When others follow such
instructions, user guides, and/or other documentation, they directly infringe one or
more claims of the ’564 Patent. By providing such instructions, user guides, and/or
other documentation, Defendants know and intend that others will follow those
instructions, user guides, and other documentation, and thereby directly infringe one
or more claims of the ’564 Patent. Thus, Defendants know that their actions actively
induce infringement.
       66.    The Accused Products have no substantial non-infringing uses and are
a material part of the invention. As described in Exhibit H, any manufacture, use,
sale offer for sale or importation throughout the United States of an Accused Product
infringes the ’564 Patent. Thus, the Accused Products have no substantial non-
infringing uses.
       67.    Philips has been and continues to be damaged and irreparably harmed
by Defendants’ infringement of the ’564 Patent. This irreparable harm will continue
unless this Court enjoins Defendants from further infringement of the ’564 Patent.
Philips is entitled to recover damages under 35 U.S.C. § 284 to adequately
compensate for Defendants’ infringement of the ’564 Patent.
                                    DAMAGES
       68.    Defendants have refused to compensate Philips for their infringement
of the Asserted Patents. Philips is entitled to monetary damages adequate to
compensate Philips for Defendants’ infringement in an amount no less than a
reasonable royalty for the use made of the patented inventions by Defendants. The
precise amount of damages will be determined through discovery in this action and
proven at trial.
                                    MARKING
       69.    Philips and its licensees of the Asserted Patents have complied with 35
U.S.C. § 287, and relative to its licensees, Philips has taken reasonable steps to


                                         16
 Case 1:20-cv-01244-UNA Document 1 Filed 09/17/20 Page 17 of 18 PageID #: 17




ensure compliance with marking.
                             PRAYER FOR RELIEF
      WHEREFORE, Philips respectfully asks the Court for an order granting the
following relief:
      a)     A judgment that the Asserted Patents are valid and enforceable;
      b)     A judgment that Defendants have infringed, directly and indirectly,
             either literally or under the Doctrine of Equivalents, one or more claims
             of the ’809 Patent;
      c)     A judgment that Defendants have infringed, directly and indirectly,
             either literally or under the Doctrine of Equivalents, one or more claims
             of the ’186 Patent;
      d)     A judgment that Defendants have infringed, directly and indirectly,
             either literally or under the Doctrine of Equivalents, one or more claims
             of the ’977 Patent;
      e)     A judgment that Defendants have infringed, directly and indirectly,
             either literally or under the Doctrine of Equivalents, one or more claims
             of the ’564 Patent;
      f)     An injunction against Defendants, their officers, agents, servants,
             employees, all parent and subsidiary entities, all assignees and
             successors in interest, and those persons or entities acting in concert or
             participation with Defendants, including distributors, retailers, and
             others, enjoining them from further infringement of the Asserted
             Patents;
      g)     A judgment awarding Philips all appropriate damages under 35 U.S.C.
             § 284 for Defendants’ past infringement, and any continuing or future
             infringement of the Asserted Patents, including pre and post judgment
             interest, costs, and disbursements pursuant to 35 U.S.C. § 284;


                                         17
 Case 1:20-cv-01244-UNA Document 1 Filed 09/17/20 Page 18 of 18 PageID #: 18




      h)     An accounting for infringing sales not presented at trial and an award
             by the Court of additional damages for any such infringing sales;
      i)     A finding that this case is exceptional within the meaning of 35 U.S.C.
             § 285 and that Philips be awarded its reasonable attorneys’ fees against
             Defendants incurred in prosecuting this action;
      j)     An award of reasonable attorneys’ fees, costs, and expenses incurred
             by Philips in connection with prosecuting this action; and
      k)     Any and all other relief as the Court finds just, equitable, and proper
             under the circumstances.


                          DEMAND FOR JURY TRIAL
      Pursuant to Fed. R. Civ. P. 38, Philips hereby respectfully demands trial by
jury on all claims and issues so triable.


 Dated: September 17, 2020                   Respectfully submitted,

                                             FARNAN LLP
 OF COUNSEL:
                                             /s/ Brian E. Farnan
 Michael T. Renaud                           Brian E. Farnan (Bar No. 4089)
 Adam S. Rizk                                Michael J. Farnan (Bar No. 5165)
 Andrew H. DeVoogd                           919 N. Market St., 12th Floor
 MINTZ LEVIN COHN FERRIS                     Wilmington, DE 19801
 GLOVSKY & POPEO PC                          Phone:        (302) 777-0300
 One Financial Center                        Fax:          (302) 777-0301
 Boston, Massachusetts 02111                 BFarnan@farnanlaw.com
 Phone:      (617) 542-6000                  MFarnan@farnanlaw.com
 Fax:        (617) 542-2241
 MTRenaud@mintz.com                          Attorneys for Plaintiffs
 ARizk@mintz.com                             Koninklijke Philips N.V. and
 DHDeVoogd@mintz.com                         Philips North America LLC




                                            18
